El Juez Asociado Sb. Aldbey,
emitió la opinión del tribunal.
A Hartman & Co. pagó a Manuel Cividanes el valor de las cañas que éste tenía sembradas en una finca al desocu-parla como consecuencia de una sentencia recaída en juicio de desahucio del primero contra el segundo, y ahora Manuel Cividanes por sí y como administrador judicial del intestado de Rufina Molinari demanda a A. Hartman & Co. para que le pague el valor de las cercas puestas por el demandante en la finca y el de los tocones de las cañas sembradas en ella, *383ascendentes ambas partidas a $1,458. Se opuso el deman-dado a esa reclamación y celebrado el juicio la corte condenó a la demandada a pagar al demandante por ambos conceptos la cantidad de $540, contra cuyo fallo las dos partes litigantes establecieron este recurso de apelación que ban sometido a nuestra decisión con una exposición del caso.
Como el fundamento del recurso de la demandada es que no tiene obligación de pagar cantidad alguna por las recla-maciones que se le bacen consideraremos esta cuestión en primer término, pues' si tiene razón no babrá necesidad de examinar la prueba para decidir si el demandante tiene de-recho a recobrar mayor cantidad que la que la sentencia le concede, que es el único motivo de su apelación..
El demandante tenía en arrendamiento cierta finca de la demandada y antes de vencerse el término del mismo fué lan-zado de ella como consecuencia de una sentencia dictada contra él en juicio de desabucio. Una de las estipulaciones del contrato escrito de arrendamiento dice así:
“El arrendatario podrá destinar la finca arrendada a los fines y cultivos que estime e'onvenientes, y todas las mejoras que en dicha finca introdujese quedarán a favor del arrendador, al vencimiento de este contrato.”
A pesar de que no hay discusión respecto a que las cercas que hayan sido puestas en la finca por el arrendatario cons-tituyen una mejora de la finca y que según el contrato de arrendamiento las mejoras habrán de quedar a beneficio del dueño, la corte sentenciadora condenó al dueño a pagar el valor de dichas cercas fundándose en que al dar el arrenda-dor por terminado el contrato por su propia voluntad re-nunció a todos los derechos que el contrato le concede por lo que el arrendatario ha de beneficiarse con todo derecho renunciado por la otra parte.
El fundamento único de la condena de pagar el valor de las cercas descansa en la premisa errónea de que el arren-*384dador dió por terminado el contrato por sn propia voluntad antes de su vencimiento, cuando lo cierto es que tuvo que demandar en desahucio a su arrendatario porque no pagó el precio convenido, según dice el juez de la corte inferior al fundar su sentencia. Por esto no tenemos que decidir cuá-les serían las consecuencias legales si el arrendador por su propia voluntad hubiera dado por terminado el contrato, y de acuerdo con esto no está obligado a pagar esa mejora.
La otra condena de pagar el valor de los tocones también es errónea porque en el momento de desocupar la finca el arrendatario no existían tales tocones independientemente de las cañas en pie. Las cañas y su pie, que es el tocón cuando aquellas son cortadas, eran entonces una sola cosa cuyo valor fué pagado.
Lo que hemos dicho resuelve también la apelación del de-mandante.
La sentencia apelada debe ser revocada y dictarse otra declarando sin lugar la demanda, sin especial condena de costas.
Revocada, la sentencia apelada y dictada una. nueva declarando sin lugar la demanda, sin-especial condena de costas.
Jueces concurrentes: Sres. Presidente del Toro y Asocia-dos Wolf y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.